DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claims and remarks filed on 8/24/2021 are acknowledged.
 	Independent claim 1 is deemed allowable and the species election requirement mailed on 3/4/2021 is withdrawn. 
	Claims 1 and 14 are amended.
	Claims 1-20 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed in view of the updated search conducted, and the amendments filed 8/24/2021 which overcome the objections and rejections under 35 USC 112(b) in the action mailed 5/27/2021.
	Examiner identified pertinent prior art in the previous action mailed 5/27/2021 and considered the EP2933280B1 reference from the IDS mailed 9/2/2020; however, an updated prior art search did not disclose a reference that teaches the acidic aqueous shampoo composition comprising the anti-settling, thickening polymer as claimed, therefore the subject matter of the claims are free of the art. 
 	Further, there is insufficient motivation to combine the identified prior art individually or in combination to teach or make obvious the claimed composition.

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615